36 F.3d 127
308 U.S.App.D.C. 313
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Antonio SCURRY, Appellant,v.Francis FERNANDEZ, Dr.;  P.A. Bassey;  Cole, CorrectionalOfficer;  S. Adams, Sgt.;  D. Walker, Correctional Officer;Sheppard, Lt.;  District of Columbia Department ofCorrections;  and John Henderson, Administrator.
No. 94-7041.
United States Court of Appeals, District of Columbia Circuit.
July 28, 1994.

D.D.C., 841 F.Supp. 12.
AFFIRMED.
BEFORE:  MIKVA, Chief Judge;  SILBERMAN and GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance filed May 2, 1994, the court's order to show cause filed May 20, 1994, and the lack of response thereto, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its order filed December 23, 1993.  The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.